Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 13, 2018

The Court of Appeals hereby passes the following order:

A18A1989. BOHANNON v. BOHANNON.

       This is a direct appeal of a final judgment and decree of divorce, not involving
any issue of child custody. Under OCGA § 5-6-35 (a) (2), such appeals require the
discretionary appeal procedures. The appellant’s failure to comply with those
discretionary appeal procedures deprives us of jurisdiction, and for that reason this
direct appeal is hereby dismissed. Voyles v. Voyles, 301 Ga. 44 (799 SE2d 160)
(2017).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/13/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.